Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of this 28th day of May, 2010
(the “Effective Date”) between SRA International, Inc. (“SRA”), a company with
its principal place of business located in Fairfax, Virginia, and Dr. Stanton D.
Sloane (the “Employee”).

WITNESSETH:

In consideration of the mutual promises and agreements of the parties hereto and
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged by the parties hereto, it is agreed as follows:

WHEREAS, SRA is engaged in a highly competitive business and has expended
substantial amounts of money, time and expertise in developing, maintaining and
perfecting its services to its clients;

WHEREAS, the Employee wishes to continue to be employed by and provide personal
services to SRA, in return for certain compensation, following the expiration of
his prior employment agreement on April 2, 2010; and

WHEREAS, the parties wish to set forth in this Agreement the basis and terms of
their employment relationship;

NOW, THEREFORE, the parties hereto agree as follows:

 

1. EMPLOYMENT: The Employee will be employed as SRA President & Chief Executive
Officer. Employee’s term of employment (the “Employment Term”) under this
Agreement shall be three (3) years, commencing on April 2, 2010, and shall
continue for a period through and including April 1, 2013. Unless otherwise
agreed to in writing at least ninety (90) calendar days prior to the expiration
of the Employment Term between Employee and SRA, the employment of Employee
shall automatically be extended an additional year at the expiration of the
Employment Term. Subject to the terms of this Agreement, either SRA or Employee
may terminate Employee’s employment for any reason at any time.

 

2. RESPONSIBILITIES AND OBLIGATIONS: Subject to the terms and conditions herein,
the Employee shall continue to serve in the capacity of Chief Executive Officer
reporting to the Chairman and to the Board of Directors (the “Board”) and shall
have such duties and responsibilities as the Board shall from time to time
assign to him. The Employee shall devote his full time, attention and energies
to the business and interests of SRA. The Employee shall not become involved
with any other business entity, whether as an employee, consultant, director or
in any other capacity, without the prior written consent of the Board of SRA.
This restriction on outside employment is not intended to limit Employee’s
service (without SRA liability or indemnity) on the Boards of Directors of
schools, community associations, or other similar nonprofit roles, provided that
there is no conflict between such outside activities and the substance of his
work on behalf of SRA or his commitment to full-time work on behalf of SRA and
provided that Employee notifies the Board of SRA of his intent to undertake such
outside activities.

 

- 1 -



--------------------------------------------------------------------------------

3. COMPENSATION AND BENEFITS: As compensation for the services to be provided
under this Agreement, the Employee shall be paid and provided certain benefits
as follows:

 

  (a) Annual Salary; Bonus: SRA will pay the Employee an annual base salary of
$680,000, subject to such terms and conditions as the Compensation Committee of
the SRA Board of Directors (the “Compensation Committee”), and/or the Board may
specify. The Employee will be eligible for a review of his salary by the
Compensation Committee on an annual basis per Company policy. SRA may, in its
sole discretion, also pay the Employee a target annual bonus of up to one
hundred percent (100%) of such annual salary, with the amount of the bonus (if
any) being determined based upon the achievement of company and individual goals
set by the Compensation Committee and otherwise subject to the terms and
conditions of the Cash Incentive Plan, as such plan may be modified from time to
time in the sole discretion of the Compensation Committee. Such salary and bonus
shall be payable in accordance with SRA normal payroll practices, less such
deductions and withholdings as are required by applicable law and any additional
tax withholdings or optional insurance deductible and similar amounts as are
requested by the Employee, and shall be subject to periodic increase in
accordance with procedures of the Compensation Committee and the Board of SRA.

 

  (b) Eligibility for Equity Grants: Employee will be eligible for annual equity
grants by the SRA Board (in its sole discretion).

 

  (c) Other Benefits: The Employee shall be entitled to participate in all
employee benefit programs that other employees at the same level as the Employee
are entitled to participate in, including SRA’s 401(k) plan, subject to the
eligibility requirements and other provisions of such programs. SRA retains the
right at any time to alter, modify or terminate such benefits in its sole
discretion and without advance notice to the Employee.

 

  (d) Personal and Holiday Leave: The Employee shall be entitled to receive
personal and holiday leave equal to twenty-five days of personal leave and nine
holidays, provided that SRA retains the right at any time to alter, modify or
terminate such leave benefits in its sole discretion and without advance notice
to the Employee.

 

  (e) Change in Control Vesting: If a “Change in Control” (as defined in Sect.
3(f), below) occurs that results in Employee not being offered the position of
President and CEO of the resulting/purchasing entity or the resulting/purchasing
entity’s ultimate parent company, all of Employee’s non-qualified stock options
and restricted stock shares will vest as of the effective date of the Change in
Control.

 

- 2 -



--------------------------------------------------------------------------------

  (f) For the purpose of this Agreement, “Change in Control” shall mean any of
the following:

 

  (i) New Significant Shareholder: Any Person (such term being used herein with
the same meaning as defined in Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended to include syndicates or groups) becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of SRA representing thirty-five percent (35%) or more of the combined
voting power of then outstanding securities of SRA; provided, however, that:

 

  (A) such Person shall not include (w) SRA or any subsidiary of SRA, (x) a
corporation or other entity owned, directly or indirectly, by the shareholders
of SRA in substantially the same proportions as their ownership of SRA, (y) an
employee benefit plan (or related trust) sponsored or maintained by SRA or any
subsidiary of SRA, or (z) Ernst Volgenau, William Brehm or any “Permitted
Transferee” (used herein as defined in the Amended and Restated Certificate of
Incorporation of SRA International, Inc.) of either Mr. Volgenau or Mr. Brehm so
long as such transferee continues to so qualify as a Permitted Transferee; and

 

  (B) no crossing of such 35% threshold shall be a “Change in Control” if it is
caused (x) solely as a result of an acquisition by SRA of its voting securities
or (y) solely as a result of an acquisition of voting securities of SRA directly
from SRA, in either case until such time thereafter as such Person acquires
additional voting securities other than directly from SRA, and, after giving
effect to such transaction, such Person owns securities representing 35% or more
of the combined voting power of then outstanding securities of SRA;

 

  (ii) Material Change in Board of Directors: Individuals who, as of the date
hereof, constitute the Board of Directors of SRA (the “Board”; such individuals
being referred to as the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by SRA
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Securities Exchange Act of 1934 (the “‘34 Act”)
relating to the election of the directors of SRA) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

 

- 3 -



--------------------------------------------------------------------------------

  (iii) Merger or Asset Sale and Material Change in Shareholders and Board: A
merger, consolidation, reorganization or share exchange, or sale of all or
substantially all of the assets, of SRA, unless, immediately following such
transaction, all of the following shall apply: (A) all or substantially all of
the beneficial owners of SRA immediately prior to such transaction will
beneficially own in substantially the same proportions, directly or indirectly,
more than 50% of the combined voting power of the then outstanding voting
securities of the corporation or other entity resulting from such transaction
(including, without limitation, a corporation or other entity which, as a result
of such transaction, owns SRA or all or substantially all of the SRA assets,
either directly or through one or more subsidiaries) (the “Successor Entity”),
(B) no Person (other than Ernst Volgenau, William Brehm or any Permitted
Transferee of either Mr. Volgenau or Mr. Brehm so long as such transferee
continues to so qualify as a Permitted Transferee) will be the beneficial owner,
directly or indirectly, of 35% or more of the combined voting power of the then
outstanding voting securities of the Successor Entity, and (C) at least a
majority of the members of the board of directors of the Successor Entity will
be Incumbent Directors.

All terms used in this Section shall be interpreted in a manner consistent with
the ‘34 Act.

 

4. TERMINATION: The Employee’s employment with SRA may be terminated by either
party as set forth below.

 

  (a) Termination for Cause by SRA: SRA may immediately terminate the Employee’s
employment if any of the following events of “Cause” shall occur, and in that
event shall have no further responsibility to the Employee other than payment of
wages earned prior to the termination of his employment:

 

  (i) a material breach by the Employee of any of the terms and conditions of
this Agreement after written notice and 30 days’ opportunity to correct the
failure;

 

  (ii) any allegation reasonably deemed by SRA to be credible of, or other
circumstances reasonably believed by SRA to constitute an act of fraud,
embezzlement, misappropriation of assets, or dishonesty by the Employee,

 

  (iii) an act of disloyalty to SRA by knowingly and intentionally aiding a
competitor resulting in material harm to SRA;

 

  (iv) Employee’s knowing violation of any state or federal law, rule or
regulation that directly relates to the business affairs of SRA (including,
without limitation, any law relating to protection of civil rights or against
discrimination),

 

- 4 -



--------------------------------------------------------------------------------

  (v) Employee’s conviction of (or a plea of guilty or no contest to) a felony,
or a misdeameanor involving moral turpitude;

 

  (vi) Employee’s gross negligence or willful misconduct in performing his
duties or obligations resulting in material harm to SRA;

 

  (vii) Employee’s material breach of any SRA policies or procedures;

 

  (viii) Employee’s unlawful retaliation against any SRA employee or other
person for alleging violation of any laws; or

 

  (ix) Employee’s failure to maintain the Employee’s eligibility for the
government clearances required to perform his duties.

 

  (b) Termination Without Cause by SRA: SRA may terminate the Employee’s
employment with SRA for any reason other than those set forth in the preceding
subsection, including a determination that he is not meeting the expectations of
the Board (in its sole discretion), by providing the Employee with at least
ninety (90) days’ notice of termination.

 

  (c) Voluntary Termination by the Employee: The Employee may voluntarily
terminate this Agreement upon at least ninety (90) days advance written notice.

 

  (d) Termination for Good Reason by Employee: For purposes of this Agreement,
the Employee’s termination of his employment with SRA shall be deemed to be for
“Good Reason” if the Employee shall show any of the following has occurred:

 

  (i) A material adverse change in Employee’s duties, position, responsibilities
or compensation as contemplated by this Agreement;

 

  (ii) A material change in the Employee’s principal place of employment such
that the Employee’s commuting distance as of the date of this Agreement
increases by more than fifty (50) miles;

 

  (iii) A material breach of this Agreement by SRA which is not cured within 30
days’ written notice by the Employee; or

 

  (iv) A failure by SRA to obtain written assumption of this Agreement by a
purchaser or successor following a Change in Control.

Employee must give SRA written notice of any Good Reason termination of
employment. Such notice must be given within thirty (30) days following his
knowledge of the first occurrence of a Good Reason circumstance set forth above.
Such notice must specify which of the circumstances set forth above the Employee
is relying on and the particular action(s) or inaction(s) giving rise to such
circumstance. The Good Reason termination shall not be effective if, within
ninety (90) days of SRA’s receipt of such notice, SRA remedies the
circumstance(s) giving rise to the notice, or if the Employee’s Termination Date
does not occur within thirty (30) days after the end of the ninety (90)-day
period provided to SRA to remedy the circumstances giving rise to the notice.

 

- 5 -



--------------------------------------------------------------------------------

  (e) Death or Disability of Employee: In the event of the Disability of the
Employee during his employment with SRA, SRA shall have the right to terminate
his employment and this Agreement on thirty (30) days’ advance written notice.
“Disability” means a physical or mental impairment which prevents the Employee
from performing the essential functions of his position for a total of ninety
(90) consecutive calendar days and such condition is likely to continue for at
least 90 additional days in the opinion of a certified medical doctor agreeable
to both parties.

In the event of the Death of the Employee during his employment with SRA, the
Employee’s employment will immediately cease.

 

  (f) Return of Documents: In the event of termination of this Agreement for any
reason, the Employee agrees to immediately return to SRA all property, documents
or other written materials and the like which SRA may have furnished to the
Employee or the Employee may have developed or obtained in connection with his
activities hereunder, so that none of the foregoing items or copies thereof
shall remain in the Employee’s possession. It is understood that all property,
products, client information, contracts and materials supplied to the Employee
by SRA, or obtained by the Employee in the performance of his duties, are to
remain, at all times, the property solely of SRA.

 

  (g) Termination Date: As used in this Agreement, “Termination Date” means
(i) if the Employee’s employment is terminated because of death, the date of the
Employee’s death, (ii) if the Employee’s employment terminates for any other
reason, the date the Employee “separates from service” from SRA, as defined
under Section 409A of the Internal Revenue Code (“Section 409A”) and Treas. Reg.
§ 1.409A-1(h).

 

5. BENEFITS UPON TERMINATION:

 

  (a) Termination for Cause by SRA, Voluntary Termination by Employee, and Death
or Disability of Employee: If the Employee’s employment with SRA should
terminate under Section 4(a), (c) or (e) above, then:

 

  (i) Within fourteen (14) days following the Employee’s Termination Date (or,
if earlier, on such date as required by applicable law), the Employee shall
receive all wages earned prior to the termination of his employment, less such
deductions and withholdings as are required by applicable law and any additional
amounts as are requested by the Employee;

 

  (ii) Within fourteen (14) days following the Employee’s Termination Date (or,
if earlier, on such date as required by applicable law), the Employee shall
receive all accrued but unused personal leave;

 

- 6 -



--------------------------------------------------------------------------------

  (iii) The Employee may elect to continue health, dental and vision insurance
coverage in accordance with the Consolidated Omnibus Budget and Reconciliation
Act of 1986, as amended (“COBRA”); and

 

  (iv) If the Employee is eligible and has participated in the Deferred
Compensation Plan, the Employee may receive such deferred compensation, to be
distributed according to the Deferred Compensation Plan. In the event of
termination due to Employee’s Death or Disability, all of Employee’s
non-qualified stock options and restricted stock shares will vest as of the date
of termination.

 

  (b) Termination Without Cause by SRA and Termination for Good Reason by
Employee: If the Employee’s employment with SRA should terminate under
Section 4(b) or (d) above, then:

 

  (i) The Employee shall receive all of the benefits described in Section 5(a)
above in the times and manner stated therein; and

 

  (ii) Subject to Section 5(c), the Employee shall receive a) a cash severance
payment equal to the sum of Employee’s annual base salary and his target annual
bonus, plus a prorated annual bonus for the year of termination, based on
projected performance as determined by the Board (in its sole discretion)
together with (b) a monthly amount equal to cost (based on the Employee’s level
of health, vision and dental insurance coverages as of the Termination Date and
current insurance rates therefor) of COBRA premiums. The cash severance payment
shall be made as a lump sum on the Release Payment Date. The COBRA payment will
commence on the next immediate payroll date following the Release Payment Date
and shall be payable over eighteen (18) months in accordance with SRA normal
payroll practices as in effect on the date that this Agreement is first executed
by both parties (or, in the event such payroll practices change, in accordance
with such new payroll practices, provided that any such change in payroll
practices does not result in any payment being accelerated or delayed by more
than thirty (30) days). The monthly COBRA payments shall be paid on an after-tax
basis and shall not extend the permissible period of COBRA coverage allowed
under the Employer’s medical plan, and shall be discontinued in the event the
Employee becomes covered under the benefit plans and programs of a subsequent
employer. For purposes of this provision, the amount of the “annual base salary”
shall be the amount of annual base salary that the Employee was receiving on the
Termination Date; the “target annual bonus” shall mean the bonus payable at
target for the year of termination, with all performance metrics deemed to have
been achieved; and the “prorated annual bonus” shall mean an amount determined
by SRA in its discretion, based on the Board’s determination of likely final
results in the performance metrics categories which in aggregate make up the
targeted annual bonus, all pro-rated to reflect the period of Employee’s service
during the bonus performance period; and

 

- 7 -



--------------------------------------------------------------------------------

  (iii) All of Employee’s unvested non-qualified stock options and restricted
stock shares will vest on the Termination Date.

 

  (c)

As a condition to entitlement to any payment under Section 5(b)(ii) and (iii),
the Employee must execute and deliver to SRA a release in the form of Attachment
A hereto (the “Release”) not later than the thirtieth (30th) day following the
Employee’s Termination Date and must not have revoked such Release on or before
the date payments are to be made under Section 5(b)(ii) and (iii). As used in
this Agreement, the “Release Payment Date” means the forty-fifth (45th) day
following the Employee’s Termination Date.

 

  (d) Notwithstanding anything to the contrary herein, if a payment or benefit
under any provision of this Agreement is due to a “separation from service” for
purposes of the rules under Treas. Reg. § 1.409A-3(i)(2) (payments to specified
employees upon a separation from service) and the Employee is determined to be a
“specified employee” (as determined under Treas. Reg. § 1.409A-1(i) and related
procedures of SRA), such payment shall, to the extent necessary to comply with
the requirements of Section 409A, be made on the later of (a) the date specified
by the provisions of this Agreement and (b) the earlier of (x) the date that is
six months after the date of the Employee’s separation from service or (y) the
Employee’s death. To the extent permitted under Section 409A, each payment
(including the provision of taxable benefits) provided under Section 5(b)(ii)
and (iii) shall be deemed to be a separate payment for purposes of Section 409A.
If any payments provided under Section 5(b)(ii) and (iii) would otherwise
constitute deferred compensation subject to Section 409A of the Code, such
payments shall not constitute deferred compensation for purposes of Section 409A
to the extent such payments, determined in order by date of payment, do not
exceed the maximum amount calculated in respect of the Employee under the “two
times” rule of Treas. Reg. § 1.409A-1(b)(9)(iii).

 

6. NONDISCLOSURE OF SRA INFORMATION: The Employee understands that, for purposes
of this Agreement, Proprietary Information (“Proprietary Information”) means any
and all confidential or proprietary information or trade secrets of SRA,
including, but not limited to, third party information provided to SRA on a
confidential basis, and any confidential or proprietary information of SRA
pertaining to:

 

  (a) Product and services sales or marketing information such as SRA technical,
management, or cost proposals; bid or proposal information and strategies;
capture plans; indirect cost structure rates; product or services plans,
specifications, and associated software; price lists; current or potential
client information including names, addresses, identifying information, special
needs, purchasing practices, relationship history, contracts and sales
agreements; and competitive analyses including future market and product
direction;

 

- 8 -



--------------------------------------------------------------------------------

  (b) Corporate information such as strategic business plans; operating and
financial plans; business plans; financial reports; cost accounting reports;
indirect budgets, proposal budgets; DCAA budget submissions; contract analysis
summaries; revenue recognition reports; telephone lists; other employees’
salaries data; administrative policies and procedures; employee rosters;
organization charts; and all company policies and procedures;

 

  (c) Technical information including software code and documentation; data
mining algorithms and techniques; patterns, thresholds and values; and all forms
of research and development, including but not limited to information related to
abandoned or failed technologies or products; and

 

  (d) All information which is not generally known to the public or within the
industry or trade in which SRA competes and that gives SRA any advantage over
its competitors, and all physical embodiments of that information in any
tangible form, whether written or machine-readable in nature.

Proprietary Information does not include the Employee’s prior inventions,
products, patents or copyrights or academic information generated by the
Employee using only non-SRA data. In addition, Proprietary Information does not
include information which (i) is or becomes generally available to the public
other than as a result of a disclosure by the Employee, (ii) was within the
Employee’s possession (as proven by the Employee) prior to its being furnished
to him by or on behalf of SRA, provided that the source of such information was
not bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, SRA or any other party with respect
to such information, or (iii) becomes available to the Employee on a
non-confidential basis from a source other than SRA or any of its
representatives, provided that such source is not bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, SRA or any other party with respect to such information.

For the duration of and after the termination of the Employee’s employment with
SRA, the Employee agrees not to disclose, transfer, remove, copy or use,
directly or indirectly, any Proprietary Information for any purpose other than
in the performance of his duties for SRA. The Employee understands and agrees
that disclosures authorized by SRA for the benefit of SRA must be made in
accordance with SRA policies and practices designed to maintain the
confidentiality of Proprietary Information. Further, the Employee agrees to use
all reasonable measures to prevent the unauthorized use by others of Proprietary
Information that he has in his possession or control.

The Employee agrees to not use or rely on the confidential or proprietary
information or trade secrets of a third party in the performance of his work for
SRA except when obtained through lawful means such as contractual teaming
agreements, purchase of copyrights, or other written permission for use of such
information. The Employee shall obtain prior written consent from an authorized
officer of SRA for any article he submits for publication or any public speech
he delivers that contains information related to SRA business or that identifies
the Employee as a representative of SRA.

 

- 9 -



--------------------------------------------------------------------------------

7. NONCOMPETITION: The Employee agrees that if his employment with SRA
terminates for any reason, then for a period of one (1) year from the
Termination Date, he will not accept employment or perform services anywhere
within the United States, directly or indirectly, whether paid or unpaid, alone
or as an owner, member, manager, partner, officer, employee, director, investor,
lender, consultant or independent contractor of any entity, where such
employment or services are (1) substantially similar to the functions and duties
he performed as Chief Executive Officer of SRA, and (2) provided for or on
behalf of (directly or indirectly) any entity that (a) is specifically named and
identified by SRA in attachment B hereto and incorporated herein, or (b) has
been in direct competition with SRA’s provision of products and services, or
with its efforts to develop and market products and services, during the twelve
months prior to the Date of Termination in connection with a pursuit involving
at least $200 million. SRA shall be permitted to make changes to the list set
forth in Attachment B at the conclusion of each year during the term of this
Agreement or any extension year, provided that Employee provides his written
consent (which shall not be unreasonably withheld or delayed). The Employee
expressly acknowledges and agrees that the restrictions set forth are
reasonable, in terms of scope, duration, geographic area, and otherwise; that
the protections afforded to SRA are necessary to protect its legitimate business
interests and are not unreasonable with respect to the Employee’s future
opportunities; and that his agreement to observe such restrictions form a
material part of the consideration for this Agreement and his association with
SRA. For purposes of this provision, where the competing entity is a subsidiary,
division, subdivision, or affiliate of a larger corporate organization and only
the subsidiary, division, subdivision or affiliate has been in direct
competition with SRA’s provision of products and services, or with its efforts
to develop and market products and services, then, under those circumstances,
the term “entity” shall be limited to mean only the directly competing
subsidiary, division, subdivision or affiliate.

 

8. NONSOLICITATION; NONDISPARAGEMENT: For a period of two (2) years after the
Termination Date, the Employee will not directly or indirectly (a) solicit
(i) any employee of SRA or any of its subsidiaries or affiliates to discontinue
that person’s employment relationship with SRA or such entity, or (ii) any
independent contractor, vendor, customer or client of SRA or any of its
subsidiaries or affiliates to terminate that person’s existing contractual
relationship with SRA or such entity; or (b) make any voluntary statements,
written or oral, or cause or encourage others to make any such statements that
defame, disparage or in any way criticize the personal and/or business
reputations, practices or conduct of SRA, its subsidiaries or affiliates or any
officer or director thereof, except that this provision shall not be interpreted
to prevent Executive from testifying in response to a subpoena. SRA likewise
agrees that for a period of two (2) years after the Termination Date, its
officers, directors and senior executive staff will not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputation, practices or conduct of Employee except that this provision
shall not be interpreted to prevent any SRA officers, directors or senior
executive staff from testifying in response to a subpoena.

 

- 10 -



--------------------------------------------------------------------------------

9. INSIDER TRADING POLICY: For a period of three (3) months after the
Termination Date, the Employee will continue to abide by the SRA Insider Trading
Policy, including the Trading Window restrictions provided for therein.

 

10. WITHHOLDING FUNDS: In the event that the Employee shall owe an obligation of
any type whatsoever to SRA at any time during or after the termination of
employment hereunder, then, subject to any mandatory provisions of law, the
Employee expressly authorizes SRA to withhold or deduct an amount equal to said
obligation from any wages due to the Employee back from SRA. For purposes of
this provision, wages shall mean any remuneration, compensation, bonus,
commission, and/or fringe benefit provided in return for services provided by
the Employee.

 

11. SECTION 409A: This Agreement is intended to comply with the requirements of
Section 409A (including the exceptions thereto), to the extent applicable, and
SRA shall administer and interpret this Agreement in accordance with such
requirements. Notwithstanding the preceding sentence or any other provision of
this Agreement hereof, in no event whatsoever shall SRA be liable for any
additional tax, interest or penalties that may be imposed on the Employee by
Section 409A or any damages for failing to comply with Section 409A, except
that, if Employee is assessed excise taxes or penalties (including interest
penalties) pursuant to Section 409A (“Additional Taxes”) solely due to SRA’s
failure to implement this Agreement in accordance with its terms, SRA will
reimburse Employee 100% of such Additional Taxes imposed on the Employee as a
result of such failure. “Additional Taxes” shall not include taxes that the
Employee would otherwise pay (absent a violation of Section 409A) as a result of
the receipt of the deferred compensation subject to penalties under
Section 409A, and shall not include a “gross up” for the taxes due on the
payment of the Additional Taxes by SRA. Reimbursement of any Additional Taxes
will be made in accordance with Treas. Reg. 1.409A-3(i)(1)(v) and will be made
no later than the end of the Employee’s taxable year next following the
Employee’s taxable year in which he remits the Additional Taxes.

 

12. ENTIRE AGREEMENT: This Agreement constitutes the entire understanding of the
parties and supersedes any prior written or oral understandings or agreements of
the parties (including, without limitation, that certain Employment Agreement
dated April 18, 2007, between SRA and the Employee and amended thereafter from
time to time). No representation, inducement, promise, understanding, condition
or warranty not set forth herein has been made or relied upon by any party
hereto. No change, modification, amendment or addition shall be valid, unless
set forth in writing and signed by the party against whom enforcement of any
such change, modification, amendment or addition is assigned.

 

13. SEVERABILITY: If any section or clause of this Agreement is held invalid,
unenforceable, void, illegal or contrary to public policy, the remaining
provisions of this Agreement shall be unaffected and shall remain fully
enforceable. The parties hereto shall use best efforts to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business, and other
purposes of such void or unenforceable provision.

 

- 11 -



--------------------------------------------------------------------------------

14. NON-WAIVER: No failure or delay by any party to this Agreement in exercising
any right, power or privilege hereunder, shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies provided herein shall be cumulative and in addition to any
rights or remedies provided by law or available in equity.

 

15. SUCCESSORS AND ASSIGNS: All covenants, agreements, representations and
warranties set forth in this Agreement are binding on and shall inure to the
benefit of the parties hereto, as well as their respective successors, assigns,
heirs, representatives, agents and employees. Notwithstanding the foregoing, the
Employee expressly acknowledges that SRA has the right to assign this Agreement
to any acquiring company or entity that purchases SRA or its assets and, subject
to the provisions of Section 4(d), expressly consents to being bound by this
Agreement in the event of such assignment.

 

16. NOTICES: Any notice or communications required or permitted to be given to
the parties hereto shall be delivered personally or be sent by United States
registered or certified mail, postage prepaid and return receipt requested, and
addressed or delivered as follows, or at such other addresses the party may have
substituted by notice pursuant to this Section:

TO SRA:

SRA International, Inc.

4350 Fair Lakes Court

Fairfax, VA 22033

Attention: Chairman of the Board of Directors

TO EMPLOYEE:

Dr. Stanton D. Sloane

6231 Coon Tree Road

The Plains, VA 20198

 

17. GOVERNING LAW: This Agreement shall be governed by and construed in
accordance with the laws of Virginia, without giving any effect to any conflict
of law provisions thereof. This Agreement is intended to comply with
Section 409A and shall be interpreted to effectuate that intent.

 

18.

ARBITRATION: Any controversy, claim, or dispute arising out of or relating to
this Agreement, or the breach thereof, or the termination thereof, including any
claims under federal, state, or local law (other than claims subject to
Section 8116 of the Defense Appropriations Act of 2010) shall be resolved by
arbitration before a single arbitrator to be held in Fairfax, Virginia, in
accordance with the rules of the American Arbitration Association governing
employment disputes. Any award rendered by the arbitrator shall be final and
binding, and judgment upon the award may be entered in any court having
jurisdiction thereof. In connection with any award, the arbitrator shall
identify a “non-prevailing party.” Such nonprevailing party shall be solely
responsible for all costs charged by the American Arbitration Association or the
arbitrator in connection with the

 

- 12 -



--------------------------------------------------------------------------------

  arbitration, and the prevailing party shall be reimbursed for any amounts
advanced therefore, including without limitation filing fees, administrative
fees, and out-of-pocket costs charged by the American Arbitration Association,
as well as witness fees and reasonable attorneys’ fees. To the extent such
payments to the Employee are subject to Section 409A, they shall be made in the
form and manner established by the arbitrator and consistent with the
requirements of Section 409A and Treasury Regulation 1.409A-3(i)(1)(iv)(A), and
shall be applicable to expenses incurred through the period ending five years
after Employee’s death.

 

19. CONSENT TO JURISDICTION: The parties hereto expressly consent to the
jurisdiction of the courts of Virginia to enter or enforce an arbitrator’s award
under this Agreement and hereby waive any right that they might have to object
to jurisdiction or venue within such court or any defense based on the doctrine
of forum non conveniens.

 

20. INJUNCTIVE RELIEF: In addition to any other remedies that may be available
at law, it is mutually understood by the parties hereto that any breach of the
term of Sections 6, 7 or 8 of this Agreement will result in irreparable injury
to the other non-breaching parties, such as to entitle each such non-breaching
party to equitable relief, including, but not limited to, injunctive relief or
the specific enforcement of this Agreement, as is appropriate.

 

21. COUNTERPARTS: This Agreement may be executed in one or more counterparts,
each of which shall for all purposes, be deemed to be an original and all of
which when taken together shall constitute the same instrument.

WHEREFORE, the parties hereto have set their hands and seals as follows:

 

/s/ Stanton D. Sloane

   

5/28/10

Dr. Stanton D. Sloane     Date SRA International, Inc.     By:  

/s/ Ernst Volgenau

   

5/27/10

Dr. Ernst Volgenau     Date Chairman of the Board of Directors    

 

- 13 -



--------------------------------------------------------------------------------

ATTACHMENT A

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (hereinafter “Agreement”) is made
and entered into by and between Dr. Stanton D. Sloane (hereinafter “Employee”)
and SRA International, Inc. (hereinafter “Employer”).

WHEREAS, Employee and Employer entered into an Employment Agreement dated
[            ] [    ], 2010 (“Employment Agreement”) setting forth the terms and
conditions of Employee’s employment and conditioning payments and benefits upon
termination on executing this Agreement:

WHEREAS, Employee’s termination became effective and his employment terminated
on             , 20[    ] (“Termination Date”);

WHEREAS, Employee and Employer desire to resolve and settle any matters between
them, including, without limitation, matters that might arise out of Employee’s
employment by Employer, and the termination thereof;

Now, therefore, in consideration of the foregoing, of the mutual promises herein
contained, of other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged by the parties, it is agreed as follows:

1. Upon the Effective Date of the Agreement (defined below), Employer shall pay
to Employee the payments and benefits described in Section 5(b)(i) through
(iii) of the Employment Agreement at the times set forth in those subsections.

2. Employee hereby irrevocably and unconditionally releases, acquits, and
forever discharges Employer and each of Employer’s predecessors, successors,
assigns, agents, directors, trustees, officers, employees, representatives,
attorneys, divisions, direct and indirect parent companies, subsidiaries, and
affiliates (and agents, directors, officers, employees, representatives, and
attorneys of such divisions, parent companies, subsidiaries, and affiliates),
(hereinafter “Released Parties”) from any and all claims, rights, demands,
actions, liabilities, obligations, causes of action of any and all kinds, nature
and character whatsoever, known or unknown, arising at any time before
Employee’s execution hereof, whether based on: any employee welfare benefit or
pension plan governed by the Employee Retirement Income Security Act (“ERISA”),
as amended; the Civil Rights Act of 1964, as amended; the Age Discrimination in
Employment Act of 1967 (“ADEA”), as amended; the Older Worker Benefit Protection
Act, as amended; the Americans With Disabilities Act (“ADA”), as amended; the
Fair Labor Standards Act, as amended; any other comparable federal, state, or
local laws regarding employment discrimination; any negligent or intentional
tort; any contract (implied, oral, or written); or any other theory of recovery
under



--------------------------------------------------------------------------------

federal, state, or local law, and whether for compensatory or punitive damages,
or other equitable relief, including, but not limited to, any and all claims
which Employee may now have or may have had, arising from or in any way
whatsoever connected with Employee’s prior employment or contacts with Employer
or the Released Parties whatsoever. Employee specifically agrees that this
Agreement extends to claims which Employee does not know or suspect to exist in
Employee’s favor and which, if Employee did know to exist, would have materially
affected this Agreement with Employer.

3. Employee will not cause or encourage any future legal proceedings to be
maintained or instituted against any of the Released Parties, and will not
participate in any manner in any legal proceedings against any of the Released
Parties, with respect to any claims released under Section 2, above, except as
required by law. Employee agrees that he will not accept any remedy or recovery
arising from any charge filed or proceedings or investigation conducted by the
EEOC or by any state or local human rights or employment rights enforcement
agency relating to any of the matters released in this Agreement.

4. Employee represents that he has been provided with all leave to which he may
have been entitled under the Family and Medical Leave Act, and he has been paid
all wages (including overtime, if applicable) to which he is entitled under the
Fair Labor Standards Act (or any similar state or local laws). Employee further
represents that as of the Retirement Date, he is not suffering from a
work-related injury and that he has not failed to report a work-related injury
to Employer.

5. ADEA Waiver/ Older Workers Benefit Protection Act Provision

(a) Employee acknowledges that he has been given the opportunity to consult an
attorney of his choice before signing this Agreement.

(b) Employee acknowledges that he has been given the opportunity to review and
consider this Agreement for twenty-one (21) days before signing it and that, if
he has signed this Agreement in less than that time, he has done so voluntarily
in order to obtain sooner the benefits of this Agreement.

(c) Employee further acknowledges that he may revoke this Agreement within seven
(7) days of signing it, provided that this Agreement will not become effective
until such seven-day period has expired. To be effective, any such revocation
must be writing and delivered to Employer’s principal place of business by the
close of business on the seventh day after signing and must expressly state
Employee’s intention to revoke the Agreement. The eighth day following
Employee’s execution hereof shall be deemed the “Effective Date” of this
Agreement.

(d) The parties also agree that the release provided by Employee in this
Agreement does not include claims under the ADEA arising after the date Employee
signs this Agreement.

(e) Employee further acknowledges and agrees that the consideration and

 

15



--------------------------------------------------------------------------------

benefits he is to receive under this Agreement exceed the consideration and
benefits to which he would otherwise be entitled upon his termination from
employment with Employer.

6. Employee certifies that all Employer property has been turned over to
Employer including any and all documents, files, computer records, or other
materials belonging to, or containing confidential or proprietary information
obtained from Employer that are in Employee’s possession, custody, or control,
including any such materials that may be at Employee’s home.

7. This Agreement sets forth the entire agreement between Employer and Employee
and fully supersedes any and all prior agreements or understandings between
Employer and Employee pertaining to the subject matter hereof, except that the
terms of the Employment Agreement shall remain in full force and effect.

8. The Agreement shall be governed by the laws of Virginia, without giving
effect to conflict of laws principles, and any disputes under this Agreement
shall be governed by the arbitration clause in Section 18 of the Employment
Agreement.

9. Employee acknowledges that he has read each and every paragraph and section
of this Agreement and that he understands his rights and obligations under this
Agreement.

10. The Agreement may be signed in counterparts, and each counterpart shall be
considered an original for all purposes.

PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by its
duly authorized officer, and Employee has executed this Agreement, on the
date(s) set forth below.

 

 

Dr. Stanton D. Sloane Date: SRA INTERNATIONAL, INC. By:  

 

  Name:   Title:  

 

  Date:

 

16



--------------------------------------------------------------------------------

ATTACHMENT B

Entities Identified by SRA as Direct Competitors With SRA’s Provision of
Products and Services, or SRA’s Efforts to Develop and Market Products and
Services under Section 7 of the Employment Agreement between SRA and
Dr. Stanton D. Sloane, dated the 28th day of May, 2010:

 

  1. Mantech International Corporation

 

  2. Stanley Inc. (and if the deal closes, its announced successor CGI Group
Inc.)

 

  3. NCI Information Systems Inc.

 

  4. CSC (Computer Sciences Corporation)

 

  5. Science Applications International Corporation

 

  6. CACI International Inc.

 

  7. TASC Inc.

 

  8. HP Enterprise Services (formerly EDS)

 

  9. Dell Perot Systems

IT/Services Division(s) of the following companies:

 

  10. Lockheed

 

  11. Raytheon

 

  12. Northrop

 

  13. IBM

The obligations in Section 7 shall apply to: (i) the companies and entities
listed above and to any subsidiary and or affiliate thereof (in the case of
company divisions, any subsidiary and/or affiliate of the company that offers
IT/services) (collectively, the “Listed Entities”); (ii) any “Successor Entity”;
(iii) any entity that results from a merger, consolidation, amalgamation,
combination, share exchange, sale or lease of assets, or other form of
acquisition involving any of the Listed Entities; and (iv) any company or entity
owning or controlling any of the assets, operations, subsidiaries, divisions,
subdivisions or affiliates of any of the foregoing that has been in direct
competition with SRA’s provision of products and services, or with its efforts
to develop and market products and services, and that results from or arises out
of or in connection with a spin-off, split-up, demerger, joint venture, teaming
arrangement, partnering, formation of a company or entity or other similar
transaction involving any of the Listed Entities.

 

17



--------------------------------------------------------------------------------

For purposes of this Attachment B: the term “Successor Entity” shall mean any
company or entity that acquires, succeeds to, is assigned or otherwise obtains
all or any portion of a Listed Entities’ assets, businesses, rights, privileges
or duties; and, the term “Entity” shall have the same meaning as set forth in
Section 7.

 

/s/ Stanton D. Sloane

   

5/28/10

Dr. Stanton D. Sloane     Date SRA International, Inc.     By:  

/s/ Ernst Volgenau

   

5/27/10

Name     Date

Chairman

    Title    

 

18